      Dated: 5/9/2019




                     IN THE UNITED STATES BANKRUPTCY COURT
                              Middle District of Tennessee

In the Matter of:                                    }
                                                     }      Case No. 3:17-bk-05779
VICTORIA DESHELIA JONES                              }
                                                     }      Chapter 13
                                                     }      Judge Harrison
Debtor(s)                                            }
               SSN: (1) xxx-xx-0707

        ORDER STRIKING DEBTOR’S OBJECTION TO THE CLAIM OF INLAND
                         BANK/INSOLVE FUNDING

               Comes now Mark. R. Podis, and would advise the Court to strike his Objection to

the Claim of Inland Bank/Insolve Funding (docket entry 44), filed April 3, 2019, without prejudice.

       IT IS THEREFORE ORDERED, that the Objection to the Claim of Inland Bank/Insolve

Funding (docket entry 44), filed April 3, 2019, is hereby stricken without prejudice.


  THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS INDICATED AT
                      THE TOP OF THE FIRST PAGE.

APPROVED FOR ENTRY:

/s/ Mark Podis
Mark R. Podis #012216
Attorney for Debtors
1161 Murfreesboro Rd Ste 300
Nashville TN 37217
(615) 399-3800 Telephone
(615) 399-9794 Fax
Email-podisbankruptcy@aol.com




                                                                     This Order has been electronically
                                                                     signed. The Judge's signature and
                                                                     Court's seal appear at the top of the
                                                                     first page.
                                                                     United States Bankruptcy Court.

Case 3:17-bk-05779       Doc 49    Filed 05/09/19 Entered 05/09/19 13:47:03                 Desc Main
                                   Document     Page 1 of 1
